Citation Nr: 1641002	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-37 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for ductal carcinoma, right breast.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1985 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Ductal carcinoma, right breast, was not manifest in-service or within the first post-service year, and is not shown to be casually or etiologically related to a disease, injury, or event in active duty service.


CONCLUSION OF LAW

The criteria for service connection for ductal carcinoma, right breast, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA issued a notice letter in June 2008, prior to the initial unfavorable adjudication in December 2008.  This letter advised the Veteran of what evidence was necessary to substantiate her claim, the evidence VA would obtain, and the evidence the Veteran must provide.  The letter also advised the Veteran of how disability ratings and effective dates are determined.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records (STRs) and VA treatment records have been associated with the claims file.  In addition, identified private treatment records have been associated with the claims file.  The Veteran has also submitted medical literature.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  A VHA opinion was requested in March 2016.  The VHA medical opinion, from a general surgeon with specialty in breast surgery, was rendered in July 2016, and a copy was provided to the Veteran.  The VHA opinion notes that the physician reviewed the Veteran's past medical history, conducted a review of the medical literature, and provided thorough opinions supported by rationale.  The Board therefore concludes that the VHA opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2  (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As such, the Board finds VA has obtained all relevant identified records, and its duty to assist in this case is satisfied.

II.  Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in-service.  38 C.F.R. § 3.303 (d). 

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease, such as malignant tumors, can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303 (b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id. 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include malignant tumors, manifesting themselves to a certain degree within a certain time after service must have had their onset in-service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307 (a)(3).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  Analysis

The Veteran asserts she is entitled to service connection for ductal carcinoma, right breast.  For the reasons provided below, the Board finds that, although there is present disability, service connection for ductal carcinoma, right breast, is not warranted on a presumptive or direct basis.

The Veteran asserts that this condition manifested during her active service between January 1985 and January 2005.  Specifically she asserts that the February 2008 diagnosis of infiltrating ductal carcinoma relates back to the findings of an in-service mammogram performed in May 2004.  

The Veteran's service treatment records (STRs) from May 2004 contain a recommendation that the Veteran obtain a mammogram.  She did so that month at the Womack Army Medical Center (AMC) at Fort Bragg, North Carolina.  The radiologist concluded the mammogram was negative for malignancy but showed dense breast parenchyma.  There were no dominant masses, suspicious calcifications, or skin changes.  Although, a benign appearing calcification was present.  The parenchyma was classified as Breast Imaging-Reporting and Data System (BI RADS) Category 2.  These findings were confirmed in a second read of the mammogram report completed later that month.  

A September 2004 VA QTC Comprehensive Medical Examination report indicated that the Veteran's breasts were normal by inspection and palpation.  No axillary adenopathy was observed.  

The Veteran was discharged from active service in January 2005.  In September 2005, she had another mammogram.  There was no mammographic evidence of malignancy.  No dominant mass or cluster of irregular tumor calcification was identified.  In a September 2005 Addendum to Original Report is was indicated that when compared with the 2004 mammogram, the study showed no change since the prior study that was suspicious for a developing malignancy.  The study was classified as "Category 2: Benign Finding."  

In December 2006, a mammogram indicated there were numerous fibroglandual elements present.  An area of architectural irregularity was noted in the outer right breast.  On follow-up spot compression mammogram conducted later in December, the radiologist concluded the asymmetric densities of concern most likely represented overlapping breast parenchyma.  A stable density was noted in the right breast as most likely representing an intramammary lymph node.  The study was classified as "Category 2: Benign Finding - Negative."  

In January 2008, an ultrasound of the right breast showed a complex solid mass in the area of a palpable abnormality, with areas of necrosis or cystic change within the mass.  A subsequent review of the ultrasound characterized the mass as a BI RADS Category 4 right breast lesion, 2.3 centimeters in size.  Records from the Breast Care Clinic at Walter Reed National Military Medical Center (NMMC), dated in January 2008, state that the Veteran first detected the mass in November 2007 and waited two weeks to see if the lump would resolve before seeking care.  The Veteran underwent a lumpectomy and sentinel lymph node biopsy in February 2008.  Biopsy of the breast mass indicated a diagnosis of infiltrating ductal carcinoma, with a Nottingham Grade of moderately differentiated (G2) and a Nottingham Score of 6 out of 9.  Biopsies of the sentinel lymph nodes were negative for tumors.  The Veteran subsequently underwent four cycles of Taxotere and Cyclophosphamide (TC) chemotherapy treatment and radiation therapy that was completed in August 2008.  

The Veteran stated in her April 2008 claim that that she believes her breast cancer was present in service because breast cancer takes time to manifest, noting hers was stage II when it was diagnosed.  She further indicated that it is difficult to diagnose a breast tumor against a background of dense breast tissue on a mammogram.  Specifically, she cites to a Dr. Susan Orel. M.D. as saying, "[t]he biggest misconception about mammography is that it picks up every breast cancer."  These statements appear to be drawn from printed internet material that accompanies records from the Breast Care Clinic at Walter Reed NMMC received in April 2008.  

The printed internet material included a summary of the BI-RADS classification system; an article from a Mayo Clinic webpage about the effectiveness of mammograms in detecting cancer in dense breasts; a WebMD article about benign breast calcifications; and an article from BreastCancer.org about mammograms, their use, and their effectiveness.  

Given the foregoing, the Board asked the VHA physician to review the entire file in order to determine the following:  

Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's ductal carcinoma of the right breast manifested in or is related to active service.

The Board asked the physician to address the Veteran's assertions that the ductal carcinoma manifested during service, the statements that it is difficult to diagnose a breast tumor against a background of dense breast tissue, the accuracy of mammograms in diagnosing breast cancer, and the printed material attached to the records from the Breast Care Clinic at Walter Reed NMMC received in April 2008.

The VHA opinion from the VA general surgeon is dated in July 2016.  The examiner made a detailed recitation of the relevant facts, noting he reviewed the required documents.  The examiner stated that there is no evidence that the Veteran's breast cancer was present during her military service or during the next two to three years, as she had normal mammograms and breast examinations during the period from May 2004 to December 2006.  He explained that the routine radiologic language that suggests that a palpable mass or suspicious mass should be biopsied is just "routine language" and does not reflect radiologists concerns over the images.  

The examiner concluded that the Veteran's breast cancer occurred over three years after her first mammogram and discharge from the military.  He explained that it would be extremely unlikely that she would have had an indolent malignancy in her right breast that took this long to manifest and still be as favorable pathologically as it turned out to be (T2N0M0).  The most likely summary would be that the Veteran had normal, although dense breasts in the military and for several years thereafter, but developed a malignancy during normal course and unrelated to military service.  

As a malignant tumor such as the Veteran has is an enumerated chronic disease set forth in 38 C.F.R. § 3.309 (a), the Board must consider whether service connection is warranted on a presumptive basis pursuant to 38 C.F.R. § 3.307 (a)(6) or on the basis of chronicity and continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b).  In this case, the Board finds that service connection is not warranted on these bases.  The opinion of the VHA surgeon is uncontroverted, well-supported evidence against presumptive service connection.  It was based on review of the history including service and private treatment records, VA records and evidence submitted by the Veteran; it addresses all of the critical medical issues in this claim regarding nexus and is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)  This opinion considered the Veteran's contentions as well as the literature that the Veteran submitted in support of her claim, and nonetheless found that the cancer did not manifest initially prior to December 2006.  Here the examiner clearly states his opinion that the current carcinoma was not present in service or from May 2004 to December 2006, a period encompassing the year following service.  The Board finds this opinion to be highly probative and in fact controlling evidence on this matter, and finds that the preponderance of the evidence is against a finding of service connection based upon presumption or continuity of symptomatology.  

The Board proceeds, now, to consider whether service connection is warranted based upon the totality of the evidence as set forth in 38 C.F.R. § 3.303 (a), (d).  Again the Board finds that the VHA opinion is highly probative and controlling evidence against the claim on this point as well.  Again, this is because the examiner clearly stated that the current breast cancer developed several years following service, notably during normal course and unrelated to military service.  The Board finds that the preponderance of the evidence is against a finding of service connection based upon the totality of the evidence.  

In making this decision, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, her opinion as to the complex issue of etiology of the current right breast duct carcinoma is outweighed by the considered expert medical opinion evidence as to etiology.  

Although the Veteran has established a current disability, the preponderance of the evidence is against a finding that the Veteran's carcinoma is causally related to her service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

ORDER

Service connection for ductal carcinoma, right breast is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


